Citation Nr: 1119205	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-49 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to reopen the claim for nonservice-connected death pension administered by the Department of  Veterans Affairs.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized service with the Philippine Commonwealth Army as a member of the USAFFE from October 1941 to September 1942 and from August 1945 to April 1946.  He was a prisoner of war (POW) from April 1942 to September 1942.  He died in October 1997, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an  October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the Appellant was not entitled to VA nonservice-connected death pension benefits on the basis that the Veteran did not have the requisite military service to confer eligibility to such benefits for the Appellant.    

The claim for VA death pension was previously denied by the RO in a February 2003 administrative decision, which has since become final.  Although the RO in the October 2008 decision did not address whether the Appellant had submitted new and material evidence sufficient to reopen the claim for death pension benefits, it did address the new and material evidence in a July 2009 letter to the Appellant.  

Nonetheless, the Board must independently consider the question of whether new and material evidence has been presented, because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on the merits. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issue on appeal has been styled accordingly.  

FINDING OF FACT

1.  In an administrative decision in February 2003, the RO denied the Appellant's claim for VA nonservice-connected death pension benefits on the basis that Veteran's service in the Philippine Commonwealth Army as a member of the USAFFE did not qualify as requisite service to confer eligibility to the Appellant for VA death pension; after the Appellant was notified of the adverse determination and of her procedural and appellate rights in February 2003, she did not appeal the RO's decision.  

2.  The additional evidence presented since the RO's administrative decision in February 2003 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim for VA nonservice-connected death pension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Appellant in letters dated in October 2008 and in July 2009.  The Appellant was notified of the type of evidence needed to substantiate the underlying claim for death pension, namely, evidence that the Veteran served in a regular component of the active, military, naval, or air service of the United States Armed Forces.  



The Appellant was notified that the claim was previously denied because the record showed that the Veteran served as a member of the USAFFE and not in a regular component of the active service of the United States Armed Forces.  That is, he did not have the requisite type of service.  In the July 2009 letter, the Appellant was informed of the type of evidence necessary to reopen the claim for death pension, namely, new and material evidence and what each of term - "new" and "material" - meant.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

However, the documents were not in complete compliance with VCAA.  The VCAA notice essentially came after the initial adjudication, so the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  In any case, the RO readjudicated the claim in the supplemental statement of the case in December 2009, after the letters of notification were sent in October 2008 and in July 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  






Further, the notice letters to the Appellant did not specifically indicate the relative duties of VA and the claimant to obtain evidence to support the claim.  The Board finds that VA's error is harmless and without prejudice to the Appellant.  She has not been deprived of the information needed to substantiate her claim.  In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

To support her claim the Appellant was notified that there must be evidence that the Veteran served in a regular component of the active, military, naval, or air service of the United States Armed Forces, and not as a member of the USAFFE.  At no time has the Appellant alleged that the Veteran served in a capacity other than the USAFFE, and in fact repeatedly maintains that she is a widow of a member of the USAFFE.  She has submitted military service records to reflect this.  To delay this case in order to notify her as to her duties and the duties of VA in obtaining evidence to support the claim would therefore be pointless.    

Further, the Appellant has not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Appellant was offered the opportunity to appear at a personal hearing, but she declined a hearing.  The RO has previously obtained service personnel records from the National Personnel Records Center.  The Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification).  She, in fact, appears to agree with the Veteran's type of military service, that is, as a member of the USAFFE with POW status, and does not allege any other type of service.  

Further, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the Board herein determines that new and material evidence has not been presented, a VA medical opinion is not required under the duty to assist.  Nevertheless, this is not the type of case in which medical evidence is dispositive of the claim.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In an administrative decision in February 2003, the RO denied the Appellant's claim for VA nonservice-connected death pension on the basis that the Veteran's service in the Philippine Commonwealth Army as a member of the USAFFE did not qualify as requisite service to confer eligibility to the Appellant for the pension benefits.  

The law provides that nonservice-connected death pension are payable to a surviving spouse of a Veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  

To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the deceased must be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.  

The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA nonservice-connected disability pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b)-(d).  




The finding of a U. S. service department is binding on VA for the purpose of establishing service in the United States Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a letter in February 2003, the RO notified the Appellant of the adverse determination and of her procedural and appellate rights.  The notice included the Appellant's right to appeal the adverse determination by filing a notice of disagreement within one year from the date of the letter.  As the Appellant did not file a notice of disagreement, the RO's administrative decision in February 2003 became final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the administrative decision in February 2003 is described as follows.  A Certificate of Marriage indicates that the Appellant and the Veteran were married in July 1944.  The Veteran's death certificate shows that he died in October 1997 and was still married at that time. 

In a statement dated in April 1953, the Office of the Commanding General of the Armed Forces of the Philippines certified that the Veteran was inducted into the USAFFE in October 1941.  In January 2003, the National Personnel Records Center (NPRC) issued AGUZ Form 632, verification of military service, which shows that the Veteran had recognized service with the Philippine Commonwealth Army as a member of the USAFFE from October 1941 to September 1942 (during which he was a POW from April 1942 to September 1942) and from August 1945 to April 1946.  The NPRC also sent an Affidavit for Philippine Army Personnel, dated in January 1946, reflecting the Veteran's service in the USAFFE (regular) as well as other military service, and records from an inpatient stay in December 1942.  In a statement received in February 2003, the Appellant indicated that the Veteran was a "USAFFE Veteran" and a prisoner of war (POW) beginning in April 1941 [sic].  


Current Claim to Reopen

As the unappealed administrative decision in February 2003 by the RO became final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. § 5108.

As the Appellant's application to reopen the claim was received after August 2001, the current regulatory definition of new and material evidence applies.

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is beyond the competence of the person making the assertion.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 





Analysis

The additional, nonduplicative evidence presented since the administrative decision in February 2003 consists of a terminal hospital record of the Veteran, a service personnel record of the Veteran, and statements of the Appellant.  Duplicative service personnel records were also received, but by their very nature they cannot be deemed "new" as they were previously considered by the RO when determining the Appellant's claim for death pension benefits.  

The additional terminal hospital record dated in October 1997 relates to the treatment of the Veteran's last illnesses prior to his death.  While this evidence may constitute "new" evidence to reopen the claim, it is not "material" evidence to the claim as it does not relate to the unestablished fact necessary to substantiate the claim, that is, it does not show that the Veteran's service was of the type to qualify the Appellant for death pension.

The additional service personnel record consists of a certification dated in August 2008 from the Office of the Adjutant General of the Armed Forces of the Philippines, certifying that the Veteran was inducted into the USAFFE in October 1941.  Such evidence is cumulative of the service personnel records previously considered by the RO in February 2003, that is, it is evidence supporting a fact previously established and considered.  Cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

The Appellant's statements also do not constitute new and material evidence to reopen her claim for VA death pension benefits.  She asserted that she was the widow of a former USAFFE member and POW.  She claimed that such status as a former POW entitled her to "full pension privileges" as the Veteran's surviving spouse.  



Such statements, while relevant to the Veteran's military service, do not relate to the unestablished fact necessary to substantiate the claim, that is, they do not show that the Veteran's service was of the type to qualify the Appellant for death pension benefits.  In fact, such statements wherein she confirmed that the Veteran was a member of the USAFFE are cumulative evidence because the RO has previously acknowledged that the Veteran was a member of USAFFE.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

The RO in an October 2009 rating decision granted the Appellant's claim of service connection for the cause of the Veteran's death, which was based on a disability arising from the Veteran's period as a POW.  

As the additional evidence is not new and material, the Appellant's claim for VA nonservice-connected death pension is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim for VA nonservice-connected death pension is not reopened, and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


